Exhibit List of Subsidiaries Company Ownership % Sinoenergy Holding Limited 100% Qingdao Sinogas General Machinery Limited Corporation (“Sinogas”) 75.05% Qingdao Sinogas Yuhan Chemical Equipment Company, Ltd. 81%** Wuhan Sinoenergy Gas Company Limited 80%* Pingdingshan Sinoenergy Gas Company Limited 90% Jiaxing Lixun Automotive Electronic Company Limited 81%** Hubei Gather Energy Company Limited 80% Xuancheng Sinoenergy Vehicle Gas Company Limited 100% Qingdao Jingrun General Machinery Company Limited 100% Qingdao Sinoenergy General Machinery Company Limited 100% * This subsidiary is owned 40% by Sinogas and 50% by Sinoenergy Holding Limited. ** This subsidiary is owned 75% by Sinogas and 25% by Sinoenergy Holding Limited. Except for Sinoenergy Holding Limited, which is organized under the laws of the British
